    Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 1 of 38




                               ([KLELW

          
           Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 2 of 38



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF                                MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATSKATTEFORVALTNINGEN) TAX                                     18-md-2865 (LAK)
REFUND SCHEME LITIGATION

This document relates to All Cases.




                           [PROPOSED] AMENDED STIPULATED
                            PROTECTIVE ORDER GOVERNING
                       CONFIDENTIALITY OF DISCOVERY MATERIALS

        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and Rule 502 of the

Federal Rules of Evidence, the parties (each a “Party” and collectively, the “Parties”) to the

related actions consolidated as part of In re Customs and Tax Administration of the Kingdom

of Denmark (SKAT) Tax Refund Litigation, Case No. 18-md-2865 (LAK) (each an “Action,”

and collectively, the “Actions”) hereby stipulate to the entry by the Court of this protective

order (the “Protective Order”) for the purpose of ensuring that materials produced by all

Parties and by non-parties (each a “Non-Party” and collectively, “Non-Parties”) remain

confidential, where necessary, without hindering the effective and efficient adjudication of

the Actions.

        IT IS HEREBY ORDERED THAT any person subject to this Protective Order –

including without limitation the Parties, Non-Parties, their attorneys, representatives, agents,

experts and consultants, all third parties providing discovery in this action, and all other

interested persons with actual or constructive notice of this Order – shall adhere to the

following terms:



93169159_296302845_2
        Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 3 of 38
                                                                                               2



                           Use of Confidential Materials in Discovery

             1. The term “Discovery Material” shall mean all initial disclosures, documents,

testimony, exhibits, interrogatory answers, responses to requests for admissions, and any

other written, recorded, transcribed or graphic matter or data or anything produced in the

Actions by the Parties and Non-Parties, and all information contained therein. This

Protective Order shall apply to all Discovery Material, all information derived from

Discovery Material, and all copies, transcripts, excerpts, notes and summaries of Discovery

Material.

             2.    Any Party or Non-Party that produces Discovery Material (a “Producing

Party or Non-Party”) shall have the right to designate Discovery Material as “Confidential”

if the Producing Party or Non-Party reasonably and in good faith believes that the material:

(a) includes sensitive personal information, including, for example, private details such as

social security numbers, financial information, home addresses, personal email addresses, or

personal telephone numbers; (b) includes confidential business information, including for

example, non-public financial, customer or commercial information, or other information

that the Producing Party or Non-Party believes in good faith to be entitled to protection

under F.R.C.P. 26(c)(l)(G); (c) includes information the Producing Party or Non-Party is

contractually or legally obligated to keep confidential; (d) was provided to or maintained

by the Producing Party or Non-Party subject to an agreement to maintain such information

as confidential; or (e(e) includes Foreign Confidential Personal Data as defined in

paragraph [7] below; or (f) any other category of information hereinafter given confidential

status by the Court. In addition, any Party or Non-Party (the “Designating Party”) shall




93169159_296302845_2
        Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 4 of 38
                                                                                               3


have the right to designate as Confidential any Discovery Material produced by another

Party or Non-Party so long as such Discovery Material constitutes or contains information

belonging to or concerning the Designating Party that meets one or more of the criteria in

subparagraphs (a) through (e) above. Such designation shall be made by written notice to

the Producing Party or Non-Party, and in the event that the designation is made after the

documents have been produced by the Producing Party or Non-Party, a copy of the notice

shall be sent by the Designating Party to all Parties with access to the Discovery Material.

The Designating Party bears the burden of establishing good cause for Confidential

treatment.

             3.    A Producing Party or Non-Party shall have the right to designate Discovery

Material as “Highly Confidential” if the Producing Party or Non-Party reasonably and in

good faith believes that the material (a) satisfies the requirements set forth in Paragraph 2

above, or is non-public information that is related to a domestic or foreign law enforcement

investigation or action, and (b) the disclosure, or further disclosure, of which would result

in a clearly defined, serious and irreparable injury to the Producing Party or Non-Party that

cannot be reasonably protected by alternate means. A Designating Party shall have the

right to designate as Highly Confidential any Discovery Material produced by another Party

or Non-Party so long as such Discovery Material constitutes or contains information

belonging to or concerning the Designating Party that meets the criteria in subparagraphs

(a) and (b) above. Such designation shall be made by written notice to the Producing Party

or Non-Party, and in the event that the designation is made after the documents have been

produced by the Producing Party or Non-Party, a copy of the notice shall be sent by the

Designating Party to all Parties with access to the Discovery Material. The Designating


93169159_296302845_2
          Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 5 of 38
                                                                                                               4


Party bears the burden of establishing good cause for Highly Confidential treatment.

           4.      “Confidential Material” shall mean Discovery Material that has been

designated Confidential. Confidential Material shall include all originals, copies, transcripts,

excerpts, notes and summaries of any Confidential Material.                        Information or material

designated as Confidential shall retain its designation as such, and protections afforded

under such designation, when referenced or incorporated in, or copied to, derivative

documents.

           5.      “Highly Confidential Material”1 shall mean Discovery Material that has been

designated Highly Confidential. Highly Confidential Material shall include all originals,

copies, transcripts, excerpts, notes and summaries of any Highly Confidential Material.

Information or material designated as Highly Confidential shall retain its designation as

such, and protections afforded under such designation, when referenced or incorporated in,

or copied to, derivative documents.

           6.      “Foreign Data Protection Law” shall mean foreign data protection laws that

may govern the transfer, processing, or disclosure of information sought in the Actions,

including: (i) Regulation (EU) 2016/679, Apr. 27, 2016, 2016 O.J. (L119) 1, also known as

the EU General Data Protection Regulation; and (ii) the Danish Data Protection Act.

           7.      “Foreign Confidential Personal Data” shall mean any information relating to

an identified or identifiable natural person entitled to protection under Foreign Data

Protection Law. An identifiable natural person is one who can be identified, directly or

indirectly, in particular by reference to an identifier such as a name, an identification


1
     Confidential Material and/or Highly Confidential Material are collectively referred to as “Confidential
    Discovery Materials.”


93169159_296302845_2
        Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 6 of 38
                                                                                                 5


number, location data, an online identifier or to one or more factors specific to the physical,

physiological, genetic, mental, economic, cultural or social identity of that natural person.

        8.       Information that is or becomes publicly available, other than through a breach

of this Protective Order, shall not be considered Confidential Material or Highly

Confidential Material. For purposes of this Protective Order, documents and information

produced by a Party or Non-Party to law enforcement, public or private regulatory agencies,

or other governmental authorities shall not be considered publicly available solely because

they were produced to law enforcement, public or private regulatory agencies, or other

governmental authorities.

        9.       Any Party or Non-Party producing Confidential Material or Highly

Confidential Material shall do so in conformity with the following procedures, and any Party

receiving Confidential Material or Highly Confidential Material shall abide by the following

procedures and limitations concerning use of such material:

    a) In the case of Confidential Material or Highly Confidential Material produced on CD,

        DVD or other electronic storage medium, any Party or Non-Party providing such

        Confidential Material or Highly Confidential Material to any other Party, Non-Party or

        entity shall affix the legend “Confidential” or “Highly Confidential” to such electronic

        storage medium and, to the extent practical, to each page or unit of material. In the event

        designation through affixation of the legend “Confidential” or “Highly Confidential” is

        impractical, as with electronic documents produced in native format, designation may be

        made in any manner that is reasonably designed to notify all recipients that the Discovery

        Material has been designated Confidential or Highly Confidential, including through a

        cover letter that identifies the designated material by Bates number.



93169159_296302845_2
        Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 7 of 38
                                                                                                    6


    b) In the case of Confidential Material or Highly Confidential Material produced in paper

        form, any Party or Non-Party providing such Confidential Material or Highly

        Confidential Material to any other Party or Non-Party shall affix the legend

        “Confidential” or “Highly Confidential” to each page so designated. In the event

        designation through affixation of the legend “Confidential” or “Highly Confidential” is

        impractical, designation may be made in any manner that is reasonably designed to notify

        all recipients that the Discovery Material has been designated Confidential or Highly

        Confidential.

    c) Any Party or Non-Party may designate any deposition testimony, or portions thereof,

        including exhibits, as Confidential or Highly Confidential either: (i) at the deposition, by

        making a statement on the record at the time of the disclosure and directing the court

        reporter to affix the legend “Confidential" or “Highly Confidential” to the first page and

        all designated portions of the transcript, including all copies thereof, or (ii) within thirty

        (30) days after receipt of the final deposition transcript, by informing counsel for the

        deponent and all counsel of record for the Parties to the Action(s) in which the deposition

        was taken in writing of such designation with sufficient particularity that the material so

        designated may be readily identified. All deposition testimony and transcripts, including,

        but not limited to, rough transcripts, shall be treated as Highly Confidential Material until

        thirty (30) days after the receipt of the final transcript in order to give Parties or

        Non-Parties the opportunity to designate portions or all of the testimony or transcript

        Confidential or Highly Confidential as set forth in this subparagraph C. Discovery

        Material previously designated as Confidential Material or Highly Confidential Material




93169159_296302845_2
        Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 8 of 38
                                                                                                 7


        that is marked as an exhibit during a deposition shall be treated as Confidential Material

        or Highly Confidential Material at all times.

    d) The Party that has first noticed a deposition shall provide each court reporter and

        videographer participating in the deposition with a copy of this Protective Order, and each

        court reporter and videographer shall be bound by its provisions. Each court reporter and

        videographer must: (i) mark the deposition transcript and video recording or portions

        thereof designated as Confidential Material with the legend “Confidential,” (ii) mark the

        deposition transcript and video recording or portions thereof designated as Highly

        Confidential Material with the legend “Highly Confidential,” (iii) separately bind or

        provide the designated portions of the deposition transcript and video recording, and (iv)

        place on the cover of any such transcript and video recording an appropriate legend

        indicating that the transcript or video contains information designated as Confidential or

        Highly Confidential pursuant to a court order.

    e) In the case of any written responses to discovery requests, to the extent such

        responses incorporate or reference Confidential Material or Highly Confidential

        Material, the responding Party or Non-Party shall: (i) state in the main body of the

        responses that the responses reference or incorporate Confidential Material or Highly

        Confidential Material, and (ii) affix the legend “Confidential” or “Highly

        Confidential” to the first page of the responses and to each subsequent page of the

        responses that contains such Confidential Material or Highly Confidential Material.

    f) The failure to designate any Discovery Material as Confidential or Highly

        Confidential at the time of production, during a deposition, or within thirty (30) days

        after receipt of the final transcript of a deposition does not constitute a waiver of a




93169159_296302845_2
        Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 9 of 38
                                                                                              8


        claim to confidentiality. A Producing PattyParty or Non-Party can remedy an initial

        failure to designate by subsequently providing written notice to all Parties that

        identifies the Discovery Material and indicates that it is being designated

        Confidential or Highly Confidential. On receiving such written notice, each Party

        shall thereafter treat the identified Discovery Material as Confidential Material or

        Highly Confidential Material in accordance with its designation from the date of such

        notification forward. Further, upon receiving such written notice, each Party shall

        promptly give notice thereof to each person, if any, to whom the Party disclosed the

        previously undesignated material and shall diligently attempt to retrieve all copies of

        the undesignated material. No person shall be liable for disclosing Confidential

        Material or Highly Confidential Material if that disclosure occurred prior to receipt of

        the written notice described in this Paragraph. Within ten (10) business days after

        previously produced Discovery Material is subsequently designated as Confidential

        Material or Highly Confidential Material, the Producing Party or Non-Party shall, in

        accordance with the provisions of this Paragraph, provide appropriately marked

        electronic and/or paper copies to all Parties entitled to receive such Discovery

        Material.

    g) In the event that a Producing Party or Non-Party produces two or more identical or

        substantially identical copies of any Discovery Material, and any copy is designated

        as Confidential Material or Highly Confidential Material while other copies are not

        so designated, all such identical or substantially identical Discovery Material shall be

        treated as Confidential Material or Highly Confidential Material once notice is given

        by the Producing Party or Non-Party of the inconsistent designation.




93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 10 of 38
                                                                                               9


        10.      Consistent with the uses of Discovery Materials permitted in this Protective

Order, no Confidential Material shall be disclosed to any person except as provided herein,

except with the prior written consent of the Producing Party, Non-Party, or Designating

Party as applicable. Discovery Material designated “Confidential” may be disclosed,

summarized, described, characterized, or otherwise communicated or made available in

whole or in part, by a receiving party, only to the following persons:

    a) The counsel of record for parties in the Actions and any other counsel employed by

        any Party to the Action (including any Parties’ counsel of record in any Foreign

        Action) and SKAT’s counsel in any Foreign Action, and regular or temporary

        employees and service vendors of such counsel (including outside copying and

        litigation support services) assisting in the conduct of the Actions or Foreign Actions

        or assisting SKAT in the conduct of any Foreign Actions (collectively the “Counsel”)

        for use in accordance with this Protective Order;

    b) Experts, consultants and investigators (including their professional staffs) to the

        extent necessary for such expert, consultant, or investigator to prepare a written

        opinion, to prepare to testify, or to assist the Parties or Counsel in the prosecution or

        defense of the Actions (or Foreign Actions as applicable). Nothing in this Protective

        Order shall be interpreted to alter or limit the application of Rule 26 of the Federal

        Rules of Civil Procedure with respect to disclosure of expert reports, drafts,

        communications or other expert materials.

    c) The parties in the Actions, and the directors, officers and employees of the parties

        who are assisting Counsel in the Actions;




93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 11 of 38
                                                                                             10


    d) Any person indicated to be the author, addressee, or a copy recipient of the

        Confidential Material, or any other person who otherwise is shown to have

        knowledge of the Confidential Material, the receipt of which is not in violation of this

        Protective Order;

    e) Witnesses, noticed or subpoenaed deponents, and their counsel.              Confidential

        Material shall not be disclosed to any witness or deponent unless such witness or

        deponent first signs an Exhibit A certification form (as described in Paragraph 10

        herein) or, if such witness or deponent refuses to sign a certification form, unless the

        witness or deponent is provided with a copy of this Protective Order and is advised

        on the record that he or she may be subject to sanctions for any violation of the terms

        of the Protective Order. At the request of any party, the portion of any deposition

        transcript involving the Confidential Material shall be designated "Confidential"

        pursuant to Paragraph 7(c) above. Those witnesses or deponents who are shown

        Confidential Material shall not be allowed to retain copies

    f) The Court, court personnel, any appellate court having jurisdiction of any appeal of

        this action, and jurors, potential jurors or alternate jurors pursuant to Paragraphs

        13-16 of this Protective Order, or any court of competent jurisdiction in a Foreign

        Action;

    g) Court reporters, videographers (and their staffs) employed in connection with the

        Actions or any Foreign Actions;

    h) Mediators and any person carrying on an insurance business that may be liable to

        satisfy part or all of any judgment which may be entered in the Actions or any




93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 12 of 38
                                                                                              11


        Foreign Actions, or to indemnify or reimburse for payments made to satisfy a

        judgment; and

    i) Any other person only upon order of the Court or upon stipulation of the party that

        produced the Confidential Material.

        11.      Consistent with the uses of Discovery Materials permitted in this Protective

Order, no Highly Confidential Material shall be disclosed to any person except as provided

herein, except with the prior written consent of the Producing Party, Non-Party, or

Designating Party as applicable. Discovery Material designated “Highly Confidential” may

be disclosed, summarized, described, characterized, or otherwise communicated or made

available in whole or in part, by a receiving party, only to the following persons:

    a) Counsel, as defined in Paragraph 8(a), for use in accordance with this Protective

        Order;

    b) Experts, consultants and investigators (including their professional staffs) to the

        extent necessary for such expert, consultant, or investigator to prepare a written

        opinion, to prepare to testify, or to assist the Parties or Counsel in the prosecution or

        defense of the Actions (or Foreign Actions as applicable). Nothing in this Protective

        Order shall be interpreted to alter or limit the application of Rule 26 of the Federal

        Rules of Civil Procedure with respect to disclosure of expert reports, drafts,

        communications or other expert materials;

    c) Any person indicated to be the author, addressee, or copy recipient of a document, or

        any other person who otherwise is shown to have knowledge of the Highly

        Confidential Material therein the receipt of which is not in violation of this Protective

        Order;



93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 13 of 38
                                                                                          12


    d) Witnesses, noticed or subpoenaed deponents, and their counsel. Highly Confidential

        Material shall not be disclosed to any witness or deponent unless such witness or

        deponent first signs an Exhibit A certification form (as described in Paragraph 10

        herein), or, if such witness or deponent refuses to sign a certification form, unless

        such witness or deponent is provided with a copy of this Protective Order and is

        advised on the record that he or she may be subject to sanctions for any violation of

        the terms of the Protective Order. At the request of any party, the portion of any

        deposition transcript involving the Highly Confidential Material shall be designated

        “Highly Confidential” pursuant to Paragraph 7(c) above. Those witnesses or noticed

        or subpoenaed deponents who are shown Highly Confidential Material shall not be

        allowed to retain copies;

    e) The Court, court personnel, any appellate court having jurisdiction of any appeal of

        this action, and jurors, potential jurors or alternate jurors pursuant to Paragraphs

        13-16 of this Protective Order, or any court of competent jurisdiction in a Foreign

        Action;

    f) Court reporters, videographers (and their staffs) employed in connection with the

        Actions or any Foreign Actions;

    g) Mediators and any person carrying on an insurance business that may be liable to

        satisfy part or all of any judgment which may be entered in the Action, or to

        indemnify or reimburse for payments made to satisfy a judgment; and

    h) Any other person only upon order of the Court or upon stipulation of the party that

        produced the Discovery Material designated “Highly Confidential.”




93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 14 of 38
                                                                                             13


        12.      Prior to any disclosure of Confidential Material, Highly Confidential Material,

or the identity of confidential witnesses pursuant to Paragraphs 8, 9, and 17, respectively,

counsel of record for the party proposing to make such disclosure shall ensure that a copy of

this Protective Order has been delivered to such person, and shall attempt to obtain that

person's signature in the form attached as Exhibit A hereto, agreeing in writing to be bound

by the terms of this Protective Order and agreeing not to disclose or use the identities of

confidential witnesses or any Confidential Discovery Material in a manner or for purposes

other than those permitted hereunder, including after the conclusion of these Actions

(including the expiration of any appeal period), and to return or destroy any Confidential

Discovery Material in accordance with the provisions of Paragraph 24 of this Protective

Order. Counsel of record for each party shall maintain executed Exhibit A forms, which

shall be available for inspection by counsel for the party claiming confidentiality upon order

of the Court following a showing of good cause. Executed Exhibit A forms shall not be

discoverable except upon good cause shown and order of the Court.

        13.      Any persons receiving Confidential Material, Highly Confidential Material, or

confidential witness identities, shall not reveal such information (including its contents, or

any portion or summary thereof) or discuss such information (including its contents, or any

portion or summary thereof) with any person who is not entitled to receive such information,

as set forth in Paragraphs 8 and 9. Any person or entity receiving Confidential Discovery

Material or confidential witness identities shall maintain that material in a reasonably secure

manner so that it is not further disclosed or used in any manner inconsistent with this

Protective Order. Persons receiving Confidential Discovery Material or confidential witness




93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 15 of 38
                                                                                            14


identities shall use it only for purposes permitted by Paragraph 19 of this Protective Order,

and not for any other purpose.

        14.      Nothing in this Protective Order shall be or be deemed to be an

acknowledgment by any Party that any Discovery Material designated as Confidential

Material or Highly Confidential Material is in fact entitled to such treatment under

applicable law. A Party shall not be obligated to challenge the propriety of any other Party's

or Non-Party's designation of Discovery Material as Confidential Material or Highly

Confidential Material, and a failure to do so at the time of the designation shall not preclude

any subsequent challenge. Any Party (the “Disputing Party”) may challenge, at any time,

the designation of Discovery Material as Confidential or Highly Confidential Material

through a written request to the Producing Party or Non-Party, with notice provided to all

Parties who/that have received such Discovery Material, that the Producing Party or

Non-Party withdraw such designation and generally setting forth the reasons the Disputing

Party believes such Discovery Material or information does not qualify as Confidential

Material or Highly Confidential Material. The Producing Party or Non-Party, the Disputing

Party and any other interested party shall meet and confer in good faith during the fourteen

(14) days following the Producing Party or Non-Party's receipt of the request in an effort to

resolve the objection. The Disputing Party may file a motion with the Court challenging the

designations within fourteen (14) days after the meet and confer. Within seven (7) days

after the Disputing Party has filed the motion, or otherwise pursuant to stipulation between

the parties, the Producing Party or Non-Party shall submit a response showing good cause

for the designation, and why the designation should be maintained. Within seven (7) days of

the Producing Party’s or Non-Party's submission of the response, the Disputing Party may


93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 16 of 38
                                                                                               15


file a reply. Motions filed pursuant to this Paragraph shall be limited to ten (10) pages in

length; responses and replies shall be limited to fifteen (15) pages.            While such an

application is pending, the Discovery Material shall be treated as “Confidential” or “Highly

Confidential” pursuant to this Protective Order.


              USE OF CONFIDENTIAL DISCOVERY MATERIAL IN COURT

          The following provisions govern the treatment of Confidential Discovery Material or

confidential witness identities submitted as a basis for adjudication of matters or proceedings to

the Court.

        15.      If documents, material or information (including portions of deposition

transcripts) designated as “Confidential” or “Highly Confidential” or disclosing the identity

of a confidential witness are to be included in any papers filed with the Court, such papers

shall be labeled “Confidential - Subject to Protective Order” or “Highly Confidential -

Subject to Protective Order” or “Confidential Witness Identities - Subject to Protective

Order'” and filed under seal in accordance with the Court's Local Rules and CM/ECF

procedures. Such documents, material and information shall be kept under seal until further

order of the Court. Parties that file a pleading or other paper that includes Confidential

Discovery Material or discloses the identity of a confidential witness under seal shall also

file on the public record a version of the pleading or other paper from which the Confidential

Material and/or the identity of a confidential witness has been redacted.

        16.      Where possible, only Confidential or Highly Confidential portions of filings

with the Court, or portions of filings with the Court that disclose the identity of a

confidential witness, shall be filed under seal. The parties shall endeavor in good faith to




93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 17 of 38
                                                                                              16


avoid filing materials under seal whenever possible. If any party desires to refer to, or

include, Confidential Discovery Material or to disclose the identity of a confidential witness

in a brief, motion, or other court filing, that party may confer with counsel for the Producing

Party or Non-Party about any such references, in an effort to reach an agreement that will

make filing under seal unnecessary. Any agreements reached by any parties to resolve the

need for filing under seal shall not be viewed or deemed as waiver or admission of any prior

or subsequent Confidential or Highly Confidential designation, nor shall any such agreement

be construed to apply to any future efforts to apply the “Confidential” or “Highly

Confidential” designation.

        17.      All extracts and summaries of Confidential Discovery Material, as well as

briefs or other pleadings quoting or disclosing such Confidential Discovery Material, shall

also be treated as confidential in accordance with the provisions of this Protective Order.

        18.      This Protective Order does not address the use of Confidential Discovery

Material at trial.     The parties agree to meet and confer regarding use of Confidential

Discovery Material in connection with trial and to raise the issue with the Court at an

appropriate time.


                          CONFIDENTIAL WITNESS IDENTITIES

        19.      The identity of the whistleblower witness referenced in the complaints

commencing the Actions, and any other whistleblower identified by SKAT during the course

of the Actions, may not be disclosed in whole or in part except to the following persons,

subject to paragraphs 10 and 11 supra: (a) Counsel for use in accordance with this Protective

Order; (b) experts, consultants and investigators (including their professional staffs) to the




93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 18 of 38
                                                                                               17


extent necessary for such expert, consultant, or investigator to prepare a written opinion, to

prepare to testify, or to assist the Parties or Counsel in the prosecution or defense of the

Actions (or Foreign Actions as applicable); (c) the Individual Defendants as reasonably

necessary for purposes of these Actions; (d) the Court, court personnel, any appellate court

having jurisdiction of any appeal of this action, and jurors, potential jurors or alternate jurors

pursuant to Paragraphs 13-16 of this Protective Order, or any court of competent jurisdiction

in a Foreign Action; (e) court reporters, videographers (and their staffs) employed in

connection with the Actions or any Foreign Actions; (f) mediators and any person carrying

on an insurance business that may be liable to satisfy part or all of any judgment which may

be entered in the Actions, or to indemnify or reimburse for payments made to satisfy a

judgment; (g) the confidential witnesses themselves (with the exception that a confidential

witness’s identity may be revealed only to that confidential witness and not to any other

confidential witness); and (h) any other person only upon order of the Court or stipulation of

the parties. The limitations contained in this paragraph do not require any Party, Non-Party,

or Designating Party to redact the name of a whistleblower that may incidentally appear in

Discovery Material unrelated to the act(s) of whistleblowing. The procedures set forth in

paragraphs 7, shall also apply to confidential witness identities.


                                            OTHER

        20.      If any person receiving documents covered by this Protective Order (the

“Subpoenaed Person”) is subpoenaed in another action or proceeding or is served with a

document demand or other request under law (a “subpoena”), and such subpoena seeks

Discovery Material which was produced or designated as “Confidential” or “Highly




93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 19 of 38
                                                                                           18


Confidential” by someone other than the Subpoenaed Person, the Subpoenaed Person shall

(i) give written notice by hand delivery, overnight delivery, or e-mail (which e-mail shall be

considered delivered when sent) promptly, and in no event later than five (5) business days

after receipt of such subpoena or document demand, to those who produced or designated

the material “Confidential” or “Highly Confidential” and, except as ordered otherwise by a

court of competent jurisdiction, (ii) refrain from producing any Discovery Material that has

been designated “Confidential” or “Highly Confidential” in response to such a subpoena or

document demand until the earlier of (a) receipt of written notice from the Producing Party

or Non-Party that such party does not object to production of the designated Discovery

Material or (b) resolution of any objection asserted by the Producing Party or Non-Party

either by agreement or by order of a court with jurisdiction over the objection of the

Producing Party or Non-Party. The burden of opposing the enforcement of the subpoena

shall fall solely upon the party who produced or designated the Confidential Discovery

Material. Unless the party who produced or designated the Confidential Discovery Material

submits a timely objection seeking an order that the subpoena need not be complied with,

and serves such objection upon the Subpoenaed Person by hand delivery, overnight delivery,

or e-mail (which e-mail shall be considered delivered when sent) prior to the production date

required pursuant to the subpoena, the Subpoenaed Person shall be permitted to produce

documents responsive to the subpoena on the subpoena response date. Compliance by the

Subpoenaed Person with any order directing production pursuant to the subpoena of any

Confidential Discovery Material shall not constitute a violation of this Protective Order,

provided that the notice required by this Paragraph has been satisfied. Nothing herein shall

be construed as requiring the Subpoenaed Person or anyone else covered by this Protective


93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 20 of 38
                                                                                            19


Order to challenge or appeal any order directing production of Confidential Discovery

Material covered by this Protective Order, or to subject himself or itself to any penalties for

noncompliance with any legal process or order, or to seek any relief from the Court.

        21.      Except as otherwise provided by this Protective Order, all Discovery Material

received by any Party or Non-Party may be used for purposes of the Actions or any other

action or proceedings commenced by Plaintiff SKAT in the United States or a foreign

jurisdiction arising from or related to allegedly improper or fraudulent requests for refunds

of dividend withholding taxes (the “Foreign Actions”), including any appeals or retrials, and

must not be used for any business, commercial, or other purposes.

        22.      Nothing contained in this Protective Order or any designation hereunder or

any failure to make such designation shall be used or characterized by any Party as an

admission of any kind. This Protective Order shall not be offered or admitted into evidence

at trial or otherwise, except in connection with an application, motion or proceeding relating

to the enforcement or application of this Protective Order.

        23.      The disclosure or production of Discovery Material shall not prejudice or

waive or be deemed to waive any Party's or Non-Party's objection to the relevance or

admissibility of such material in the Actions, nor shall such disclosure or production

prejudice, waive, or be deemed to waive any objection to use of the material or any claim of

confidentiality outside the Actions. Nothing in this Protective Order shall affect any Party's

or Non-Party's right to object to any discovery request, including the right to assert that no

discovery should be had of certain documents or information.

        24.      Subject to the receiving party's right to object or raise arguments regarding

waiver, this Protective Order has no effect upon, and shall not apply to, the Parties’ use of


93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 21 of 38
                                                                                             20


their own Confidential Discovery Material for any purpose. Nothing herein shall impose

any restrictions on the use or disclosure by a party of documents, materials or the

information designated as “Confidential” or “Highly Confidential” obtained lawfully by

such party independently of the discovery proceedings in these Actions or that is already in

the public domain.

        25.      If the producing party of any Confidential Discovery Material notifies the

receiving party in writing that documents or other information (the “Inadvertent Material”)

have been inadvertently disclosed that the disclosing party believes in good faith to be

subject to a claim of privilege, including but not limited to attorney-client privilege or

attorney work product protection, Federal Rule of Evidence 502 and Federal Rule of Civil

Procedure 26(b)(5)(B) shall apply. Such notice shall include a privilege log that complies

with Federal Rule of Civil Procedure 26(b)(5)(A).          The parties shall meet and confer

concerning the Inadvertent Material within seven (7) days after the disclosing party notifies

the receiving party in writing by hand delivery, overnight delivery, or e-mail (which e-mail

shall be considered delivered when sent), of the inadvertent disclosure. The party or parties

seeking the return, sequester, or destruction of such material may then present the

information to the Court under seal within thirty (30) business days of the meet-and-confer

for a determination of the claim.

        26.      The provisions of this Protective Order shall, absent written permission of the

producing party or further order of the Court, continue to be binding throughout and after the

conclusion of the Actions, including without limitation any appeals, subject to the rules of

any appellate court which may override this Protective Order in any or all respects. Unless

otherwise ordered or agreed to in writing by the producing party, within sixty (60) calendar


93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 22 of 38
                                                                                            21


days after the final termination of the Actions by settlement or exhaustion of all appeals, all

parties in receipt of Confidential Discovery Material shall use reasonable efforts to either

return such materials and copies thereof to the producing party or destroy such Confidential

Discovery Material. The receiving party's reasonable efforts shall not require the return or

destruction of Confidential Discovery Material that (i) is stored on backup storage media

made in accordance with regular data backup procedures for disaster recovery purposes, (ii)

is located in the email archive system or archived electronic files of departed employees, or

(iii) is subject to legal hold obligations. Backup storage media will not be restored for

purposes of returning or certifying destruction of Confidential Discovery Material, but such

retained information shall continue to be treated in accordance with the Protective Order.

Counsel for the parties shall be entitled to retain copies of court papers (and exhibits

thereto), correspondence, pleadings, deposition and trial transcripts (and exhibits thereto),

expert reports and attorney work product that contain or refer to Confidential Discovery

Materials, provided that such counsel and employees of such counsel shall not disclose such

Confidential Discovery Material to any person, except pursuant to court order. Nothing

shall be interpreted in a manner that would violate any applicable canons of ethics or codes

of professional responsibility.

        27.      In the event that any Confidential Discovery Material is used in any court

proceeding in these Actions or any appeal, the Confidential Discovery Material shall retain

its status as Confidential Discovery Material through such use except (a) to the extent

ordered otherwise by the Court or (b) to the extent such Confidential Discovery Material

becomes part of the public record in these Actions. Counsel shall confer in good faith on

such procedures that may be necessary or advisable to protect the confidentiality of any


93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 23 of 38
                                                                                              22


documents, information and transcripts used in the course of any court proceedings. If the

parties cannot agree on an approach, the matter shall be presented to the Court for

disposition.

        28.       Nothing in this Protective Order shall require any party to violate any duty or

obligation that it has under law to preserve documents or other materials.

        29.       The parties agree to be bound by the terms of this Protective Order even prior

to entry of this Protective Order by the Court. This Protective Order applies to all Discovery

Material produced in the Actions, whether produced before or after the entry of this

Protective Order and whether produced by a party or non-party.

        30.       This Protective Order may be changed only by further agreement of all parties

in writing or by order of the Court, and is without prejudice to the rights of any party to seek

modification of this Protective Order by application to the Court on notice to the other

parties hereto.

        31.       This Protective Order, and production of documents with or without a

“Confidential” or “Highly Confidential” designation hereunder, is not intended to, nor does

it, waive any obligations or duties of the parties or their counsel to otherwise maintain the

confidence of information or materials in their possession.

        32.       Nothing in this Protective Order shall preclude any party from seeking judicial

relief, in good faith and upon notice to the other parties, with regard to any provision hereof.

        33.       This Court will retain jurisdiction over all persons subject to this Protective

Order to the extent necessary to enforce any obligations arising hereunder or to impose

sanctions for any contempt thereof.




93169159_296302845_2
        Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 24 of 38
                                                                                           23


         34.      The parties shall meet and confer regarding modifications to this Protective

 Order regarding the treatment of Discovery Material or Confidential Discovery Material

 during trial.     Provisions for such modification and treatment of Discovery Material or

 Confidential Discovery Material, if necessary, shall be addressed by the parties with the

 Court and documented in a pre-trial order.

         35.      This Protective Order may be signed by fax or PDF signature and may be

 signed in one or more counterparts, each of which shall be deemed to constitute an original,

 but all of which together shall constitute one agreement.




Date: FebruaryMarch 4, 20192020                Date: FebruaryMarch 4, 20192020


CAPLIN & DRYSDALE, LLP                         HUGHES HUBBARD & REED LLP


By: /s/ Mark D. Allison                        By: /s/ Sarah L. Cave


Mark D. Allison                                William R. Maguire


Zhanna A. Ziering                              Marc A. Weinstein


600 Lexington Avenue                           Sarah L. Cave


New York, NY 10022                             John T. McGoey


Tel: (212) 379-6060                            Neil J. Oxford


Fax: (860) 493-6290                            Hughes Hubbard & Reed LLP


E-mail: mallison@capdale.com                   One Battery Park Plaza




 93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 25 of 38
                                                                                        24


                                      New York, NY 10004-1482


                                      Tel.: (212) 837-6000


                                      Fax: (212) 422-4726


                                      Email:
                                      Sarah.cavemarc.weinstein@hugheshubbard.com




                                      Attorneys for Plaintiff SKATSkatteforvaltningen




93169159_296302845_2
        Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 26 of 38
                                                                             25



HANAMIRIAN LAW FIRM, P.C.


By: /s/ John Hanamirian


John Hanamirian


30 Wall St.


New York, NY 10005


Tel: (856) 793-9092


E-mail: jmh@hanamirian.com



MORVILLO ABRAMOWITZ GRAND
IASON & ANELLO PC


By: /s/ Edward M. Spiro


Edward M. Spiro


Audrey Feldman


565 5th Ave.


New York, NY 10017


Tel: (212) 856-9600


E-mail: espiro@maglaw.com




 93169159_296302845_2
        Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 27 of 38
                                                                             26



WILLIAMS & CONNOLLY LLP


By: /s/ Stephen Andrews


Stephen Andrews


Amy B. McKinlay


725 Twelfth Street, N.W.


Washington, D.C. 20005


Tel: (202) 434-5291


E-mail: SAndrews@wc.com



KOSTELANETZ & FINK, LLP


By: /s/ Eric Smith


Bryan C. Skarlatos


Eric Smith


250 Greenwich St.


New York, NY 10007


Tel: (212) 808-8100


E-mail: bskarlatos@kflaw.com




 93169159_296302845_2
        Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 28 of 38
                                                                             27



GUSRAE KAPLAN & NUSBAUM PLLC


By: /s/ Martin Kaplan


Martin Kaplan


120 Wall Street


New York, NY 10005


Tel: (212) 379-6060


E-mail: mkaplan@gusraekaplan.com



DEWEY, PEGNO & KRAMARSKY


By: /s/ Thomas E.L. Dewey


Thomas E.L. Dewey


David S. Pegno


777 Third Avenue


New York, NY 10017


Tel: (212) 943-9000


E-mail: tdewey@dpklaw.com




 93169159_296302845_2
        Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 29 of 38
                                                                             28



LAW OFFICE OF SHELDON S. TOLL
PLLC


By:


Sheldon S. Toll


29580 Northwestern Hwy., Ste. 1000


Southfield, MI 48034


Tel: (248) 797-9111


E-mail: sst@lawtoll.com



SEWARD & KISSEL LLP


By: /s/ Mark J. Hyland


Mark J. Hyland


Ross Hooper


One Battery Park Plaza


New York, NY 10004


Tel: (212) 574-1200


E-mail:hyland@sewkis.com




 93169159_296302845_2
        Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 30 of 38
                                                                             29



K&L GATES LLP


By: /s/ John Blessington


John Blessington


One Lincoln Street


Boston, MA 02111


Tel: (617) 261-3108


E-mail:john.blessington@klgates.com




Attorneys for Defendants



WILMER CUTLER PICKERING
HALE AND DORR LLP


By:


Alan E. Schoenfeld


7 World Trade Center


250 Greenwich Street


New York, NY 10007


Tel: (212) 230-8800




 93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 31 of 38
                                                                            30


E-mail: alan.schoenfeld@wilmerhale.com




93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 32 of 38
                                                                            31



KOSTELANETZ & FINK, LLP


By:


Sharon L. McCarthy


7 World Trade Center, 34th Floor


New York, NY 10007


Tel: (212) 808-8100


E-mail: smccarthy@kflaw.com



KATTEN MUCHIN ROSENMAN LLP


By:


David L. Goldberg


575 Madison Avenue


New York, NY 10022


Tel: (212) 940-6787


E-mail: david.goldberg@kattenlaw.com



KAPLAN RICE LLP




93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 33 of 38
                                                                            32


By:


Michelle A. Rice


142 West 57th Street, Suite 4A


New York, NY 10019


Tel: (212) 235-0300


E-mail: mrice@kaplanrice.com




Attorneys for Defendants



AKERMAN LLP


By:


Brian S. Fraser


666 Fifth Avenue, 20th Floor


New York, NY 10103


Tel: (212) 880-3800


E-mail: brian.fraser@akerman.com


Attorneys for Third-Party Defendant ED&F
Man Capital Markets, Ltd.




93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 34 of 38
                                                                            33




SO ORDERED




                                     _____________________
                                     HON. LEWIS A. KAPLAN
                                     United States District Judge




93169159_296302845_2
       Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 35 of 38
                                                                            34




93169159_296302845_2
    Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 36 of 38 35

                                        EXHIBIT A

                                    CERTIFICATION

          I hereby certify my understanding that Discovery Material is being provided to me

pursuant to the terms and restrictions of the Stipulated Protective Order that was issued by

the United States District Court for the Southern District of New York on [_______] in In

re Customs and Tax Administration of the Kingdom of Denmark (SKAT) Tax Refund

Litigation, Case No. 18-md-2865 (LAK) (the “Order”). I have been given a copy of that

Order and have read it.

          I agree to be bound by the Order. I will not reveal the Confidential Discovery

Material or disclose confidential witness identities to anyone, except as allowed by the

Order. I will maintain any Confidential Discovery Material or material disclosing

confidential witness identities in my possession - including copies, notes, or other

transcriptions made therefrom - in a secure manner to prevent unauthorized access to it. No

later than twenty (20) days after I receive written or electronic notice from a party to the

Actions that the action has concluded and the time period for appeals has expired, I will

either destroy or return the Confidential Discovery Material or material disclosing

confidential witness identities - including copies, notes, or other transcriptions made

therefrom - to the counsel who provided me with the Confidential Discovery Material or

material disclosing confidential witness identities. I hereby consent to the jurisdiction of the

United States District Court for the Southern District of New York for the purpose of

enforcing the terms of this Protective Order, even if such enforcement proceedings occur

after termination of this litigation.




93169159_296302845_2
    Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 37 of 38 36

         I declare under penalty of perjury that the foregoing is true and correct and that

  this certification is executed this                day of             at            _


                                            By:

                                            Address:



                                            Phone:




93169159_296302845_2
  Case 1:18-cv-04047-LAK Document 111-4 Filed 03/04/20 Page 38 of 38




Document comparison by Workshare 9.5 on Tuesday, March 3, 2020 8:11:50
PM
Input:
Document 1 ID       interwovenSite://US-DMS/US/96399447/2
Description         #96399447v2<US> - Original Protective Order
Document 2 ID       interwovenSite://US-DMS/US/96302845/3
                    #96302845v3<US> - 2020 0303 Draft Amended Protective
Description
                    Order
Rendering set       HHR Strikethrough

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                               60
Deletions                                24
Moved from                                0
Moved to                                  0
Style change                              0
Format changed                            0
Total changes                            84
